Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to establish defendant’s constructive possession of the cocaine seized from 247A Langfield Drive (see, People v Myrick, 203 AD2d 902; People v Campbell, 187 AD2d 945, lv denied 81 NY2d 786; People v Fuller, 168 AD2d *972972, 973, lv denied 78 NY2d 922). The lease, telephone bill and letter were properly admitted for the limited purpose of linking defendant to that address (see, People v Boswell, 167 AD2d 928, lv denied 77 NY2d 876, lv dismissed 81 NY2d 785). County Court also properly admitted the response of defendant to routine booking questions regarding her residence (see, People v Rodney, 85 NY2d 289, 293). We reject the contention that prosecutorial misconduct deprived defendant of a fair trial. (Appeal from Judgment of Erie County Court, McCarthy, J.—Criminal Possession Controlled Substance, 4th Degree.) Present—Green, J. P., Lawton, Callahan, Boehm and Fallon, JJ.